DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 26 and 29-46 are pending.  Claims 26 and 29 are the subject of this FINAL Office Action.  Claims 29-46 are new.  Claims 30-46 are withdrawn.  Any rejections of objections not reiterated in this FINAL Office Action is considered withdrawn in light of Applicants’ Response.  

Election by Original Presentation
Newly submitted claims 30-46 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant’s previously elected the species of first layer “polymeric” (which is not a species, rather a genus), second layer wood, epoxy aromatic epoxide including a phenol group and having a glass transition temperature that is higher than room temperature and less than 200 °C (which is not a species, rather a genus) and shaping a laminated structure (claim 26) without traverse in the reply filed on 02/07/2022 is acknowledged.  For purposes of examination, the Office accepted the election of “polymeric” first layer (e.g. wood, plastic, paper, etc.) and epoxy aromatic epoxide including a phenol group and having a glass transition temperature that is higher than room temperature and less than 200 °C (e.g. bisphenol A diglycidyl ether, brominated bisphenol A diglycidyl ether, hydroxy-phenoxyether polymer, diglycidyl ether of fluoren diphenol, or 1,6 naphthalene diepoxy).  At the least, new claim 30 does not require shaping a laminated structure by stamping as in elected claim 26.  Furthermore,, new claim 30 requires the following different steps: optionally cutting the composite structure to a desired shape; heating the substantially planar composite structure in a mold to form a nonplanar composite structure; wherein the reformable epoxy resin adhesive material falls below its glass transition temperature upon exposure to ambient temperature; after the reformable epoxy resin adhesive material falls below its glass transition temperature, it can be heated multiple times above its glass transition temperature for molding into the non-planar composite structure.  Finally, new claim 30 does not require wherein the first layer is a polymeric material and the second layer is a wood material, a paper material, or a polymeric material.  These differences yield different materially different design, mode of operation, function, or effect, and a different search from claim 26.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 30-46 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gnatowski (US5378544) or Winterowd (US 20070026182) or Park (US 20070190284) or Stokes (US 20080020200) or Parker (US20100310877) or Verscheure (US 20130291469) in view of OKUMA (US 5702556), Verma et al., Development of layered laminate bamboo composite and their mechanical properties, Composites Part B Engineering 43(3):1063–1069, April 2012 and FactsAboutBPA, Industrial & Business, available at https://www.factsaboutbpa.org/benefits-applications/industrial-business, published 08/28/2013 and New World Encyclopedia, Epoxy, available at https://www.newworldencyclopedia.org/entry/Epoxy, published 06/19/2013. 
Claim 26 reads on stamping multilayer materials (e.g. plywood, wood flooring, veneers, etc.) comprising one or more wood layers (“polymeric” material including glass, wood, paper, fabric, plastic, metal, rubber, a cellulose, sisal, jute, hemp, or some other naturally occurring material) adhered using “reformable epoxy resin”(RER) (e.g. thermoplastic polymeric material having at least one epoxide group, bisphenol A diglycidyl ether, brominated bisphenol A diglycidyl ether, hydroxy-phenoxyether polymer, diglycidyl ether of fluoren diphenol, or 1,6 naphthalene diepoxy).  Such multi-layer wood materials are very common in the art; and stamping them to form finished articles is also very common.  Thus, the claims amount to applying common moulding/forming techniques to common wood laminates/veneers.
The Office notes that the one example in the specification fails to disclose which RER was used (paras. 0025-27).  Thus, it is impossible to determine whether that example supports evidence of non-obviousness.  See MPEP § 716.
As to claim 26, Gnatowski teaches A composite wood product made from discrete wood particles secured together by a cured bisphenol A formaldehyde resin cured from an A-stage bisphenol A formaldehyde resin having an A-stage bisphenol A to formaldehyde mole ratio of 1 to between 2.5 and 4 and between 3 and 11% of caustic measured as sodium hydroxide based on the weight of resin solids. Preferably the resin will include 2 to 10% urea based on the resin solids. The cured bisphenol A formaldehyde resin secures the wood particles together to form a composite wood product having light colored glue lines that substantially corresponds in color with the wood so that the glue lines tend to be unnoticeable (Abstrcat).  The term composite wood products as used throughout the disclosure and claims is intended to include conventional composite products such as wafer board strand, board strand or wafer type lumber products, etc. as well as laminated wood product such as plywood, laminated veneer lumber, fingerjointed products, etc. (col. 2, ll. 26-32).
As to claim 26, Winterowd teaches A system for attaching a plurality of wood products is provided. The system has a first wood product having a first chemical compound applied to a surface of the first wood product. In addition, the system has a second wood product having a second chemical compound applied to a surface of the second wood product. An adduct is formed when the first chemical compound contacts the second chemical compound wherein the first wood product becomes adhered to the second wood product. The first chemical compound and the second chemical compound have an open assembly time greater than or approximately equal to 24 hours (Abstract).  The adhesive includes bisphenol A (para. 0019).
As to claim 26, Park teaches A homogenous fluoropolymeric melt-bonded layer in a multilayer composite coheres to a pervious fluoropolymer layer of fluoroelastomeric thermoplastic and/or etched polytetrafluoroethylene. Before curing, the homogenous fluoropolymer has a stoichiometrically identical monomer unit with the pervious fluoropolymer, the homogenous fluoropolymer liquefaction range supra-point temperature is not greater than that of the pervious fluoropolymer, the homogenous fluoropolymer liquefaction range supra-point temperature is not less than the pervious fluoropolymer liquefaction range sub-point temperature, and the homogenous fluoropolymer liquefaction range supra-point viscosity is less than that of the pervious fluoropolymer. In some multilayer composites, the homogenous fluoropolymeric melt-bonded layer coheres to a third layer of plastic, metal, ceramic, rubber, wood, and/or leather. In such 3+ layer composites, the homogenous fluoropolymeric contains an epoxy compound, a phenoxy compound, silane, and/or a heat-polymerizable thermoplastic oligomer. Various composites according to the technology are adapted for use as gaskets, dynamic seals, compression seals, or o-rings (Abstract).  The fluoropolymer layer material allows In one embodiment, the cured adhesive composition does “double duty” in adhering to the pervious fluoropolymer layer or pervious fluoropolymer section while also functioning as a structural layer or other super-additive (to the adhesive functionality) functional section in the multilayer composite (para. 0054); he embodiments describe compounds, ingredients (functional constituents in a mixture where a constituent, prior to being mixed into the mixture, can contain more than one chemical compound), compositions, materials, assemblies, and manufactured items that enable improvements in designed adhesives for fluoropolymer cohesion to be fully exploited (para. 0036); n this regard, the fluoroelastomer-curing agent is in the melt-bonded layer to promote conjoined curing of the pervious fluoropolymer material of the first layer and the homogenous fluoropolymer of the second melt-bonded layer in the regions proximate to the interface between the first and second layers and thereby promote cohesion between the third layer and the second (melt-bonded) layer (para. 0088); and In this regard, the third-layer curing agent is in the melt-bonded layer to promote conjoined curing (polymer chain bonding and growth) of the third-layer material and the homogenous fluoropolymer of the second melt-bonded layer in the region proximate to the interface between the third layer and the second layer and thereby promote cohesion between the third layer and the second (melt-bonded) layer. If curable epoxy is used in the homogenous fluoropolymer, then an appropriate amount of epoxy curing agent is intermixed in the homogenous fluoropolymer layer material. Relative benefits of this composite design embodiment are further presented in discussion of the subject matter of Table 1 (para. 0172).  The cohering layer can include bisphenol epoxies (paras. 0041-44, 0047-50, 0088, 0141, 0155, 0169-79).
As to claim 26, Stokes teaches wood veneer laminates and plywoods (paras. 0020-23, 0077-82).  These veneers and plywoods are laminated using epoxy adhesives comprising bisphenol A or bisphenol F. In one particular embodiment, the epoxy resins may be formed as the reaction products of epichlorohydrin and bisphenol A or bisphenol F or derivatives thereof. For example, a suitable epoxy resin is available under the name EPI-REZ® 3510-W-60 Resin from Hexion Specialty Chemicals of Houston, Tex., which is believed to be a waterborne bisphenol-A-(epichlorohydrin) epoxy resin (para. 0045).
As to claim 26, Parker teaches The use of organic polyisocyanate, epoxy, urea formaldehyde (UF), and phenol formaldehyde resole resins (PF resins), and various combinations of these adhesives is well known for the production of consolidated wood composites such as chipboard, fiberboard, and related composite wood products as well as in making engineered lumber composites (para. 0003).  Parker further teaches The composite material can be chip board, particle board, fiber board, plywood, laminated veneer lumber, glulam, laminated whole lumber, laminated composite lumber, composite wooden I-beams, medium density fiberboard, high density fiberboard, extruded wood, or fiberglass. The composite can be a thermosetting composite or a thermoplastic composite (para. 0039).  Parker also teaches The adhesives can be used to prepare products such as plywood, laminated veneer lumber (LVL), waferboard (also known as chipboard or OSB), particleboard, fiberboard, fiberglass, composite wooden I-beams (I-joists), and the like (para. 0198).  Parker also teaches The manufacture of plywood using the adhesives described herein is described in Example 23 (para. 0199).  The adhesives disclosed include epoxy such as diglycidyl ether of bisphenol-A, a diglycidyl ether of bisphenol-A alkoxylate (para. 0013).
As to claim 26, Verscheure teaches Method for laying a wood-based covering, in particular a wide-block parquet flooring, on a flat rigid support comprising the distribution of an effective amount of said adhesive composition in the form of a substantially homogeneous layer, wherein the Moisture-crosslinkable adhesive composition comprising: from 25% to 50% of a composition (a) formed of a crosslinkable epoxy resin and of a polymer having a polyoxyalkylene or polyurethane main chain connected to a hydrolyzable terminal alkoxysilyl group; from 0.5% to 6% of a ketimine (b); and from 40% to 65% of an inert inorganic or organic filler (c) (Abstract).  The adhesive can comprise BADGE (paras. 0029-34).
None of the above prior art explicitly teach stamping the material.
However, a skilled artisan would have been familiar with stamping as a familiar technique to structure composites.  For example, OKUMA teaches that “[c]onventionally, as a method for producing a laminated product having a base element such as a metal, plastic or paper, and a viscoelastic element applied to one surface of the base element, commonly used is a fabrication process wherein the laminated product is stamped out by a press machine from a lamination” (col. 1, ll. 16-21).  Thus, a skilled artisan would have been familiar with conventional options to form structures from composite materials such as laminates including stamping.
Further as to “reformable epoxy resins” used regularly with laminate products such as wood, paper, or other polymeric materials (e.g. aramid fiber, cellulose fiber, polycarbonate, etc. as broadly defined in spec, para. 0019), Verma demonstrates that this was regularly performed for many years with success.  Specifically, Verma teaches a laminated bamboo structure with bisphenol–A type (Araldite LY 556) between the bamboo layers (Abstract and pgs. 1063-65).  Furthermore, FactsAboutBPA teaches that BPA is regularly used in common laminates: “Most adhesives known as “structural “or “engineering” adhesives are epoxies. These high-performance adhesives are used to make aircraft, cars, bicycles, boats, golf clubs, skis, snowboards, laminated woods used in home-building and other products in which strong bonds are essential. Epoxies can stick to wood, metal, glass, stone and some plastics, and many can be more heat- and chemical-resistant than glues.”  Finally, New World Encyclopedia teaches that “[e]poxy systems are also used in industrial tooling applications to produce molds, master models, laminates, castings, fixtures, and other industrial production aids; and “[m]ost common epoxy resins are produced from a reaction between epichlorohydrin (an epoxide) and bisphenol-A.”  Thus, the prior art as whole clearly supports the obviousness of applying bisphenol epoxy resins to laminated structures such as wood, paper, etc. because this was performed regularly with success at the time of instant application effective filing.
In sum, it would have been prima facie obvious to one having ordinary skill in the art at the time of effective filing to create shapes from RER laminated structures of the prior art using familiar techniques such as stamping with a reasonable expectation of success.
	Response to Arguments
	The Office is not persuaded of error by Applicants arguments in the Reply 07/25/2022 because the cited prior art teaches thermoplastics within the common understanding in the art.  A thermoplastic is “any plastic polymer material that becomes pliable or moldable at a certain elevated temperature and solidifies upon cooling.”  Wikipedia, Thermoplastic, available at https://en.wikipedia.org/wiki/Thermoplastic, accessed 08/16/2022.  In Gnatowski, the reference teaches heating and curing (Abstract, col. 4).  In Winterowd, pressure sensitive adhesive is “heated until the epoxy solid resin melts and dissolves in the other formulation components. Subsequent to an initial reaction period, these mixtures can be repeatedly heated to form low viscosity liquids and then cooled to form solids” (para. 0010).  Park teaches “thermoplastic” adhesives (Abstract, for example).  Verscheure teaches thermoplastic adhesives (paras. 0025, 0039, for example).  Finally, the Office notes that the claims broadly require a reformable epoxy resin polymer; Applicants elected and the specification discloses RER epoxy aromatic epoxide including a phenol group and having a glass transition temperature that is higher than room temperature and less than 200 °C (e.g. bisphenol A diglycidyl ether, brominated bisphenol A diglycidyl ether, hydroxy-phenoxyether polymer, diglycidyl ether of fluoren diphenol, or 1,6 naphthalene diepoxy); the prior art teaches as much; thus, the claimed composition and species disclosed in the specification would be expected to have the same properties as the same composition found in the prior art (same composition, same properties).  See In re Best, 562 F.2d 1252, 1254–55 (CCPA 1977) (“[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art. Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness' under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.”); see also In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (“Products of identical chemical composition can not have mutually exclusive properties.”) In re Papesch, 315 F.2d 381, 391 (CCPA 1963) (a chemical compound and its properties are inseparable).  In other words, the prior art repeatedly and consistently teaches the same adhesive compositions as claimed, which have the same thermoplastic properties.

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	The metes and bounds of the claims are so unclear and confusing that the Office cannot determine if the instant claims are patentable.  Claim 29 states “wherein the reformable epoxy resin material has a glass transition temperature greater than 60 °C and is provided as a film.”  First, it is not clear at what step the RER is “provided” as a film.  This could be interpreted as providing RER film before applying to materials; or as a film when applying to materials.  Second, if Applicants intend the latter interpretation, then it is unclear how “reformable epoxy resin material is applied [as a film] to the first layer or the second layer as a thermoplastic polymeric material.”  A film is generally understood in the chemical art as a dried thin flexible sheet.  Thus, applying RER (thermoplastic) as a dried thin flexible sheet is inconsistent with thermoplastic applied as a melted liquid.
	In sum, claim 29 is so confusing that the Office is unsure how to apply prior art.

Claim Rejection - 35 USC § 112(d) – Failure to Further Limit
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
	Claim 29 is broader than claim 26 because claim 26 recites RER with “glass transition temperature that is higher than room temperature and less than 200 °C,” yet claim 29 recites “a glass transition temperature greater than 60 °C,” which includes temperatures above 200°C.

Claim Rejection - 35 USC § 112 – Written Description
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 29 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the full scope of the claimed invention. 
	The specification fails to demonstrate RER with “a glass transition temperature greater than 60°C” which includes temperatures above 200°C, much less greater than temperatures such as 300°C, 400°C, 500°C, etc.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743